DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4 in the reply filed on 18 June 2021 is acknowledged.
Drawings
The drawings are objected to because reference character “9” has been used to designate the “cannula-side projection” and reference character “11” has been used to designate the “cannula-side recess” in Figure 6, despite the remainder of the drawings and the specification using reference character “9” to designate the “cannula-side recess” and reference character “11” to designate the “cannula-side projection”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the cannula-side projection is closer to the engaging member than the stylet-side projection” (lines 5-6). It is unclear as to whether the cannula-side projection’s distance to the engaging member is being compared to the cannula-side projection’s distance to the stylet-side projection or to the stylet-side projection’s distance to the engaging member. For examination purposes, examiner has interpreted the comparison being closer to be between the cannula-side projection’s distance tot eh engaging member and the cannula-side projection’s distance to the stylet-side projection.
Claim 4 recites the limitation “the non-operated position” (lines 3-4). This limitation lacks antecedent basis. Moreover, claim 4 recites the limitation “in the non-operated position of the tensioning grip...in such a rotational position that the cannula-side recess engages with the cannula-side projection so that, upon operation of the tensioning grip, the engaging member is rotated by the engagement between the cannula-side recess and the cannula-side projection” (lines 3-8). It is unclear 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US-20040158172-A1).
Regarding claim 1, Hancock teaches a biopsy gun having a cannula and a stylet guided in the cannula, the biopsy gun further comprising a housing (Biopsy device 10 includes a housing 20 (Hancock, Paragraph [0036])), a cannula carriage for moving the cannula (In one embodiment, the forward carrier is configured to carry an outer cannula hub. The forward carrier assembly 60 includes a forward carrier 62 (Paragraph [0040]); wherein the forward carrier 62 is considered the cannula carriage), and a stylet carriage for moving the stylet (the rearward assembly is configured to carry an inner stylet hub. The rearward carrier assembly 50 includes a rearward carrier 52 (Paragraph [0037]); wherein the rearward carrier 52 is considered the stylet carriage). Moreover, Hancock teaches a tensioning grip for tensioning the cannula carriage and the stylet carriage from an initial position into a tensioning position (The cocking mechanism includes a force transmission mechanism operably coupled between the cocking 
Regarding claim 2, Hancock teaches the biopsy gun according to claim 1, wherein the engaging member (element 75) has a cannula-side recess (element 92) and a stylet-side recess (element 97) (The cocking slider 90 includes a forward engagement member 92 at a forward end 91 releasably engageable 
Regarding claim 3, Hancock teaches the biopsy gun according to claim 2, wherein the contact surface of the housing is disposed on the side of the engaging member which corresponds to the stylet carriage (wherein as seen in Figure 6, the contact surface of the housing (element 25 of Hancock) is considered to be on the bottom side of the force transmission mechanism 75 considered to be the engaging member, and as seen in Figure 11, the bottom side of the engaging member corresponds to the stylet carriage).
Regarding claim 4, Hancock teaches the biopsy gun according to claim 2, wherein the engaging member, the contact surface, the cannula-side projection and the stylet-side projection are configured such that, in the non-operated position of the tensioning grip, the engaging member is held by the spring and the contact surface in such a rotational position such that upon operation (see corresponding 112(b) rejection above), the cannula-side recess engages with the cannula-side projection (wherein as seen in Figures 8-9, the engaging member is held by the spring and the contact surface area (Figure 8) such that upon operation, rotation of the engaging member results in the engagement between the cannula-side recess and the cannula-side projection (Figure 9)), so that, upon operation of the tensioning grip, the engaging member is rotated by the engagement between the cannula-side recess and the cannula-side projection against the spring force towards the side of the cannula-side projection 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791